DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered. 
Status of Action/Claims
Receipt of Remarks/Amendments filed on 11/3/2021 is acknowledged. Claims 1-3, 7, 9, 11, 15-19, 23-29 and 38-39 are currently pending. Claims 2, 9, 11, 26-29 and 38 have been withdrawn. Claims 4-5, 13, 20 and 22 have been newly cancelled. Claims 1-3, 15, 24, 26, 38 and 39 have been amended. Accordingly, claims 1, 3, 7, 15-19, 23-25 and 39 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 17-19, 23-25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2014/089219 A1; Jun. 12, 2014) in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012).
	Ding throughout the reference teaches nematicidal aqueous suspension concentrate compositions. The reference expressly teaches the composition comprises a continuous aqueous phase comprising a dispersant component and a dispersed solid particulate phase comprising a nematicidal component, the nematicidal component comprising a 3,5-disubstituted-1,2,4-oxadiazole or a salt thereof (see Claim 1). Ding teaches that the dispersant component comprises one or more dispersants (Para 0062; Claims). The reference teaches the dispersant comprises from about 0.5% to about 20% by weight of the composition (see Claim 26), completely overlaps with the concentration recited in instant claim 17. The reference discloses the dispersant component comprises a primary dispersant and a secondary dispersant and that the secondary dispersant comprises from about 0.05% to about 10% by weight of the composition (see Claims 27 and 31), which completely overlaps with the second dispersant concentration recited in instant claim 18. Ding further teaches the ratio of primary dispersant (e.g. polyarylphenol alkoxylate) to secondary dispersant, on a weight basis, is from about 1:1 to about 10:1 (see Claim 32), which overlaps with the ratio recited in instant claim 19. Ding also expressly teaches the dispersed solid particulate phase comprising a nematicidal component comprises a compound of formula I (see claim 2) and it further teaches the nematicidal component comprises specifically 3-phenyl-5-(thiophen-2-yl)-1,2,4-oxadiazole (see claim 6), which is the same dispersed solid particulate phase component recited in the instant claims. The composition of Ding comprises the nematicidal compound/the dispersed solid particulate phase at a concentration of at least about 10% by weight of the composition (see claim 15), which completely overlaps the concentration recited in instant claim 23. Furthermore, Ding teaches the mean size of the solid particulates in the dispersed solid particulate phase is from about 0.5  to about 20  (see claim 19), which completely overlaps the size recited in instant claim 25. Ding also teaches treating a seed with the nematicidal composition and specifically the surface of seed (see claims 63-67; Para 0028; 0056; 00116).            
 
	Lambert throughout the reference teaches pesticidal compositions for controlling pests such as nematodes (Abstract; Para 0331). Lambert discloses the compositions comprising oxadiazole compounds similar to the ones taught by Ding and the instant claims (see Example 53 of Lambert). Further, Lambert teaches the compositions comprise dispersing agents and specifically teaches tristyrylphenol ethoxylate phosphate esters and Sodium lignosulfonate as dispersing agents in the composition (Para 0359). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ding to incorporated the teachings of Lambert and use the dispersing agents taught by Lambert in the composition of Ding. One would have been motivated to do so because both Ding and Lambert teach pesticidal composition that work against nematodes and both references teach the inclusion of oxadiazole compounds and dispersing agents. It would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in pesticidal formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, Lambert teaches that for suspension concentrates, very good adsorption and stabilization are obtained by using dispersing agent such as tristyrylphenol ethoxylate phosphate esters (Para 0359), and since Ding teaches suspension concentrate compositions, one would have been motivated to incorporate this dispersing agent. Moreover, Lambert teaches that high molecular weight polymers can give very good long-term stability to suspension concentrates and provides examples of the dispersing agents used in the formulations which includes sodium 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 3, 7, 15-16, 17-19, 23-25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2014/089219 A1; Jun. 12, 2014) in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012) as applied to claims 1, 3, 7, 17-19, 23-25 and 39 above and further in view of Becher (US 2015/0208653 A1; Jul. 30, 2015). 
The teachings of the above references have been set forth above.
The above references do not expressly teach the dispersant component further comprises a third dispersant which is specifically a maleic acid/olefin polymer. However, this deficiency is cured by Becher.
	Becher throughout the reference teaches herbicidal concentrate compositions. The reference discloses formulations which comprise maleic acid-olefin copolymer (e.g., SOKALAN CP9) as a protective colloid (see Para 0064; 0066). Becher teaches that formulations comprising polymeric dispersants are preferred as protective colloids and SOKALAN, a maleic acid-olefin copolymer, is a preferred protective colloid (Para 0040). It further teaches other protective colloids useful in the invention include sodium and calcium lignosulfonates and sulfonated naphthalene-formaldehyde condensates (Para 0041).
see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments/Declaration
Applicant's arguments filed 11/3/2021, with respect to the 103 rejections have been fully considered but they are not persuasive.
Applicant argued that Lambert does not disclose the inclusion of a 3,5-disubstituted-1,2,4-oxadiazole compound, nor does it provide any teaching with respect to the selection of a suitable dispersant useful in a composition comprising 3,5-disubstituted-1,2,4-oxadiazole compound. It was argued that the claimed dispersants were surprisingly found to inhibit and/or reduce crystal growth associated with 3,5-disubstituted-1,2,4-oxadiazole compounds. Applicant argued carbamate compounds 
    
In response, as discussed previously, Lambert discloses that high molecular weight polymers can give very good long-term stability to suspension concentrates and provides examples of the dispersing agents used in the formulations which include sodium lignosulfonates, sodium naphthalene sulfonate formaldehyde condensates, tristyrylphenol ethoxylate phosphate esters, EO-PO block copolymers and graft copolymers (Para 0359). The Ding reference also teaches sodium salt of alkyl naphthalene sulfonate condensate with a block copolymer and naphthalene formaldehyde condensate as dispersing agents (see Para 0065 of Ding). Both Ding and Lambert references are directed towards agrochemical compositions for controlling nematodes and both references teach similar dispersants (e.g. sodium salt of alkyl naphthalene sulfonate condensate and naphthalene formaldehyde condensate) used in the nematicidal compositions. Therefore, it would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents used in nematicidal compositions as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, Ding teaches nematicidal aqueous suspension concentrate compositions and Lambert teaches that for suspension 
In response to the unexpected results argued by the applicant, as discussed previously, it is argued that the examples and the results provided in the instant specification do not provide any comparative examples or data which compare the instantly claimed dispersants with the dispersants used in the closest prior art. None of the examples in the instant specification have comparative examples which show that the instantly claimed dispersants have significantly better inhibition and/or reduction of crystal growth and storage stability associated with 3,5-disubstituted-1,2,4-oxadiazole compounds when compared to the results of other dispersants used in the closest prior art. To show that the instant invention has surprising and unexpected results, applicant need to bring forth both experimental and comparative data to the closest prior art which comprises different dispersants than the ones instantly claimed. Further, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02 (B). Additionally, as discussed in the previous office action and evidenced by Gargulak (ASTM International, Nov. 30, 2016, 36th Volume, 30-41), it was known at the time of the invention that the instantly claimed dispersant such as Greensperse S7 (lignin sulfonate) provided protection against crystal growth. Gargulak discloses the results show that, after accelerated storage, formulations dispersed by Greensperse S7 are stable in terms of particle size and viscosity, reducing the eventuality of crystal growth. (Title and Abstract). 
Additionally, the examiner argues that the instant claims recite a dispersed solid particulate phase comprising the 3-phenyl-5-(thiophen-2-yl)-1,2,4-oxadiazole compound.  Crystals of the oxadiazole compounds would read on solid particulate phase suggesting crystallization is not excluded by the instant claim language.  Thus, it is unclear why preventing/reducing crystallization is of a practical and statistical significance. 
 Further, in the declaration by David Przybyla, the declaration states the opinion of the declarant and but does not provide any evidence of the surprising results argued by the applicant. The declarant also makes the legal conclusion that the references cited by the office would have failed to direct one skilled in the art to the claimed composition. The examiner respectfully directs the applicant to MPEP 716.01(c) which states “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue”. The declaration, while convincingly documenting Dr. Przybyla’s scientific expertise, provides . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 7, 17-19, 23-25 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 14-19, 33, 47 and 48 of U.S. Patent No. 10,117,434 B2 in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012).  
	The ‘434 patent claims a nematicidal aqueous suspension concentrate compositions. It claims the composition comprises a continuous aqueous phase comprising a dispersant component and a dispersed solid particulate phase comprising a nematicidal component, the nematicidal component comprises a compound of formula (I) and (II) which is the same compound recited in instant claims. The ‘434 patent specifically claims wherein the compound is 3-phenyl-5-(thiophen-2-yl)-1,2,4-oxadizole. Further, it claims the dispersant component comprising primary and secondary dispersant and overlapping amounts of the dispersant and secondary dispersant. The ‘434 patent also claims the same ratio of primary dispersant (e.g. polyarylphenol alkoxylate) to secondary dispersant as instantly claimed. Further, it claims the nematicidal compound/the dispersed solid particulate phase at a concentration of at least about 30% by weight of the composition, which overlaps the concentration recited in instant claims. Moreover, the claimed mean size of the solid particulates in the dispersed solid particulate phase claimed in ‘434 patent overlaps the size recited in instant claim. The ‘434 patent also claims treating a seed with the nematicidal composition.        

As discussed supra, Lambert throughout the reference teaches pesticidal compositions for controlling pests such as nematodes (Abstract; Para 0331). Lambert discloses the compositions comprising oxadiazole compounds similar to the ones claimed in the ‘434 patent and the instant claims (see Example 53 of Lambert). Further, Lambert teaches the compositions comprise dispersing agents and specifically teaches tristyrylphenol ethoxylate phosphate esters and Sodium lignosulfonate as dispersing agents in the composition (Para 0359). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘434 patent to incorporated the teachings of Lambert and use the dispersing agents taught by Lambert. One would have been motivated to do so because both ‘434 patent and Lambert teach pesticidal composition that work against nematodes and both references teach the inclusion of oxadiazole compounds and dispersing agents. It would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in pesticidal formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, Lambert teaches that for suspension concentrates, very good adsorption and stabilization are obtained by using dispersing agent such as tristyrylphenol ethoxylate phosphate esters (Para 0359), and since ‘434 claims suspension concentrate composition, one would have been motivated to incorporate this dispersing agent. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .
Claims 1, 3, 7, 15-16, 17-19, 23-25 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 14-19, 33, 47 and 48 of U.S. Patent No. 10,117,434 B2 in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012) as applied to claims 1, 3, 7, 17-19, 23-25 and 39 above and further in view of Becher (US 2015/0208653 A1; Jul. 30, 2015).
The teachings of the above references have been set forth above.
The above references do not expressly teach the dispersant component further comprises a third dispersant which is specifically a maleic acid/olefin polymer. However, this deficiency is cured by Becher.
	Becher throughout the reference teaches herbicidal concentrate compositions. The reference discloses formulations which comprise maleic acid-olefin copolymer (e.g., SOKALAN CP9) as a protective colloid (see Para 0064; 0066). Becher teaches that formulations comprising polymeric dispersants are preferred as protective colloids and SOKALAN, a meleic acid-olefin copolymer, is a preferred protective colloid (Para 0040). It further teaches other protective colloids useful in the invention include sodium and calcium lignosulfonates and sulfonated naphthalene-formaldehyde condensates (Para 0041).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporated the teachings of Becher and use the dispersing agent such as maleic acid-olefin copolymer taught by Becher. One would have been motivated to do so because both Becher and Lambert teach sodium lignosulfonates as dispersing agent, and thus Becher teaches dispersing agent that is also taught by the other reference and it would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in agrochemical formulations as a person with ordinary skill has good reason to see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 11/3/2021, with respect to the nonstatutory double patenting rejection over U.S. patent No. 10,117,434 B2 have been fully considered but they are not persuasive.
	Applicant argued that the ‘434 patent and Ding et al. claims priority to a common provisional applicant and contain nearly identical disclosure. It was argued that for the same reasons discussed above, the present invention is patentably distinct from Ding and the proposed combination of Ding, Lambert and Becher. 
	In response, the response to Ding and the proposed combination of Ding, Lambert and Becher have been discussed in previous response to argument section for 103 rejections. Therefore, this double patenting rejection is maintained as applicant have not made any additional arguments. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616